Citation Nr: 0329237	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder. 
 
2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from September 1962 until 
October 1965.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1999 
rating decision of the Regional Office (RO) in Columbia, 
South Carolina that denied service connection for low back 
and bilateral knee disability.  The Board upheld the denial 
of the claim in a decision dated in August 2002.

The veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2003, the 
veteran's representative and the VA Office of General Counsel 
filed a joint motion to vacate the prior Board determination 
and stay proceedings on the basis that the Board did not 
adequately consider all applicable provisions of law, and 
provide an adequate statement of reasons and bases pursuant 
to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  It was noted that a remand 
was required for further development and readjudication.  By 
Order dated in March 2003, the Court granted the joint 
motion, vacated the Board's August 2002 decision, and 
remanded the case to the Board for further action in 
accordance with Court's mandate.  


REMAND

Specifically, the joint motion for remand pointed out that 
the Board neglected to discuss if and how documents cited to 
in its decision of August 2002, to include the supplemental 
statement of the case and various correspondence, notified 
the appellant of who was responsible for obtaining the 
evidence necessary to substantiate the claim.  Additionally, 
it was also found that the appellant was not sufficiently 
advised of the evidence necessary to substantiate his claim, 
or about which evidence he would be responsible for 
providing, as well as that the Secretary would seek to 
obtain.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should advise the veteran of 
all of his rights under the VCAA.  The RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), with emphasis on the 
specific provisions referenced above, and 
any other applicable legal precedent.   

2.  Thereafter, if otherwise in order, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for a back disorder and 
bilateral knee disability, based on all 
the evidence of record and all governing 
legal authority, including the VCAA.  If 
the benefits sought on appeal continue to 
be denied, the RO must furnish an 
appropriate supplemental statement of the 
case to the veteran and his 
representative, and they should then be 
afforded a reasonable period in which to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




